Citation Nr: 1116814	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to June 1962.

This appeal comes to the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2003 rating decision of the VA Regional Office (RO) in Reno, Nevada that, among other things, denied service connection for bilateral hearing loss disability.  

The case was remanded by Board decision in October 2006 for further development.  In September 2007, the Board denied the Veteran's claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2001, the Court vacated the Board's September 2007 decision and remanded the matter for readjudication.  The case was remanded by Board decision in May 2010.  Further development having been completed, the case is once more before the Board for appropriate disposition.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's service.

2.  The Veteran has hearing loss disability attributable to inservice noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service. 38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In this instance, service connection for bilateral hearing loss disability is granted.  Therefore, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

Factual Background

The Veteran's DD-214 reflects that he served in the Navy with a military occupational specialty consistent with "ordinary seaman".  His DD-214 confirms that he served aboard an aircraft carrier.  In a statement dated in February 2004, he states that noise exposure in service consisted of "jet aircraft on the catapult, in afterburner...location on the flightdeck caused my hearing loss.  My fueling station was on the starboard side, forward, at the blast deflector."  

When examined in May 1959 for enlistment onto active duty, the Veteran's hearing was assessed as 15/15 by whispered voice in each ear.  In March 1961, he was seen in the dispensary for complaints of a sore and swollen right ear.  Right ear external otitis and localized cellulitis were diagnosed.  On examination in May 1962 for discharge from active duty, hearing was again assessed as 15/15 in each ear.  The ears were evaluated as normal and no defects were noted.  

A claim of entitlement to service connection for bilateral hearing loss disability was received in October 2003.  

Submitted in support of the claim was a January 2003 clinical report from S. E. Becker, M.D., who stated that the Veteran had a long history of noise exposure while in the military.  It was reported that an audiogram had been obtained revealing a mild to moderate to severe bilateral hearing loss that was worse in the right ear.  It was opined that in view of the history of noise exposure, it was highly likely that this had contributed to the degree of hearing loss experienced by the appellant.  

The Veteran was afforded a VA examination in September 2006.  A history of noise exposure was rendered that included working near twin-engine planes, and working on the fuel crew.  On examination, puretone threshold were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
75
80
LEFT
65
65
75
70
70

Speech discrimination scores were 84 percent in the right ear and 80 percent on the left.  It was reported that audiologic test results revealed moderate to severe sensorineural hearing loss and a hearing aid evaluation was recommended. 

In a December 2006 addendum to the September 2006 audiology evaluation, the examiner opined that "the opinion is that hearing loss is not caused by or related to noise exposure or external otitis during the military service due to the fact that upon separation...it was determined that his hearing was within normal limits bilaterally."  The examiner added that the opinion was formed after careful review of the claims folder and information gathered during the examination.

Pursuant to the Board's May 2010 remand, the Veteran was afforded a VA audiology examination in September 2010.  Physical examination was performed that disclosed cerumen impaction.  It was noted at that time that cerumen removal would lead to changes (improvement) in hearing threshold levels.  Audiometric testing was discontinued due to earwax impaction.  

The Veteran's VA audiology examination was continued in December 2010.  It was noted that the claims file and medical records were reviewed.  Noise exposure in service was reported as Saratoga aircraft fueler and being stationed by the blast deflector on the forward deck that was reportedly three to four feet from the blast deflector.  The appellant stated that post-military noise exposure was none as he worked in an office and did not any noisy recreational activities.

A physical examination was performed.  Audiometric examination at that time disclosed puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
50
60
LEFT
30
35
40
50
60

Speech discrimination scores were 94 percent in the right ear and 98 percent on the left.  A diagnosis of bilateral sensorineural hearing loss was rendered.  The examiner opined that the Veteran's bilateral sensorineural hearing loss was at least as likely as not caused by or a result of inservice noise exposure or anything else in service.  He stated that this opinion was based on a careful review of the available records, and cited such factor as noise exposure prior to, during and after military service, the service entrance and discharge examination reports, the Veteran's private examiner's report and opinion, and current findings.  The VA examiner stated that the whispered voice test given at service discharge was not accurate due to its inability to be ear, frequency or intensity specific.  It was noted that a person with one 'good ear' and one 'bad ear' could pass the whispered voice test due to the method of test administration.

Legal Analysis

At the outset, the Board finds that the Veteran's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and accord with his history of noise exposure.  Given this factual background, exposure to noise is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. (2010).  Accordingly, in-service exposure to noise is conceded.

The Board observes that the Veteran's hearing acuity was assessed by whispered voice as 15/15 on both service entrance and separation examinations.  The record reflects that he was seen in March 1961 for right ear symptoms diagnosed as external otitis and localized cellulitis.  His private physician, Dr. Becker, opined in 2003 that given the history of noise exposure, it was highly likely that this had contributed to the degree of hearing loss then demonstrated.  On VA audiology examination in 2006 it was found that current hearing impairment was less likely than not related to service.  

The Board has considered the lay evidence in this case and finds that the Veteran is competent to report prior symptoms and state that he has had hearing impairment since service. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board finds that while both of the above-cited and opposing opinions are essentially conclusory, in-service noise exposure is conceded that buttresses Dr. Becker's assessment.  The evidence reflects that the 2006 VA examiner's conclusion was primarily based on a normal whispered voice hearing test at separation from service.  The Board finds that this deduction is lacking in analysis because an opinion was not offered as to the etiology of hearing loss or an explanation as to why it was not caused by noise exposure.  In Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992) it was held that even if the whispered voice test were a precise indicator of hearing ability, the absence of hearing loss at separation is not in and of itself a basis for a denial of a claim of service connection for hearing loss. See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board thus finds that the 2006 VA examiner's primary rationale that the Veteran's sensorineural hearing loss was not related to service because hearing was normal at service discharge falls short when compared to the more reasoned opinion of the VA examiner in December 2010.  In this regard, it pointed out that the 2010 examiner presented a number of factors as why it was felt that bilateral sensorineural hearing loss was at least at likely as not caused by or a result of inservice noise exposure, to include available records, noise exposure prior to, during and after military service, service entrance and discharge examination reports, and Dr. Becker's findings and opinion.  The Board especially notes that the examiner stated that the whispered voice test may not have been an accurate assessment of hearing acuity at that time; an observation that tends to comport with the applicable case law in this regard. See Ledford, supra.  Therefore, after consideration of the all of the evidence, to include the lay statements and clinical findings, the Board defers to the opinions of Dr. Becker and the 2010 VA examiner in concluding that bilateral hearing loss disability is consistent with the nature and circumstances of the appellant's service and was incurred in line of duty.  The benefit of the doubt is thus resolved in favor of the appellant by finding that service connection for bilateral hearing loss disability is warranted.  


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


